People ex rel. Litma v Spano (2021 NY Slip Op 05015)





People ex rel. Litma v Spano


2021 NY Slip Op 05015


Decided on September 20, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 20, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
BETSY BARROS
PAUL WOOTEN
DEBORAH A. DOWLING, JJ.


2021-06288

[*1]The People of the State of New York, ex rel. Michael Litman, on behalf of Eric Carattini, petitioner,
vJoseph K. Spano, etc., respondent.


Law Office of Michael D. Litman, PLLC, White Plains, NY (Michael D. Litman, named herein as Michael Litman, pro se of counsel), for petitioner.
John M. Nonna, County Attorney, White Plains, NY (Christine M. Feimer of counsel), for respondent.
Miriam E. Rocah, District Attorney, White Plains, NY (Brian R. Pouliot and William C. Milaccio of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Eric Carattini upon his own recognizance or, in the alternative, to set reasonable bail upon Westchester County Indictment No. 2021-0277.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Contrary to the petitioner's contention, Eric Carattini was charged with qualifying offenses under CPL 510.10(4)(t). He was charged with felony offenses that "arose from conduct occurring" while he was released on his own recognizance on a separate felony charge (CPL 510.10[4][t]). Accordingly, the charged crimes in this case were qualifying offenses under CPL 510.10(4)(t).
In addition, the bail determination of the Supreme Court, Westchester County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497,
499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230, 233).
CHAMBERS, J.P., BARROS, WOOTEN and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court